Williams, J.
(concurring in part, dissenting in part). The memorandum opinion reaffirms this Court’s commitment to ensure that pleas of guilty are freely and understandingly made through the enforcement of the requirements of Rule 785.7. Moreover, we have made every effort to make the rule workable, so that the administration of justice might operate as smoothly as possible while straining under the burden of an extremely heavy criminal caseload.
My disagreement with my colleagues is limited. First, I believe that failure to inform the defendant of any of the rights specified in the rule must, not merely may, constitute reversible error. Consequently I would further reverse in the following cases (p 123, ante) where the plea-taking judge omitted one or more of those rights in his colloquy:

People v Anderson


*147
People v Buck


People v Smith


People v Nicholson


People v Neal


People v Adkins.

Second, I feel that the plea-taking court was not clear enough in stating the sentence consequences in certain cases. The sentence consequences of a plea of guilty are at the core of what plea-bargaining is all about. For this reason, it is essential, if a plea is to be freely and understandingly made, that the defendant be informed of the major sentence consequences of the guilty plea. Furthermore, this requirement is consistent with the sound administrative policy of discouraging frivolous appeals of plea-based convictions, for a defendant who has been informed of the possible sentence consequences of the plea is less likely to appeal simply on the basis of his disappointment with the sentence received.
Thus, I would reverse in the following cases (recognizing that amendments to Rule 785.7 will require for the future the action I found missing in Hord):
People v Hord (p 118, ante)
People v Torres (p 118, ante)
Third, while I agree thát the plea-taking judge may group the statement of defendant’s rights into a single statement, I believe that the judge must elicit, on the record, from the defendant an indication that the plea is freely, understandingly, and voluntarily made. Because I feel that the plea-taking judge failed in that respect in People v Bauer (p 114, ante), I would reverse in that case.